Citation Nr: 0604699	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asbestosis, as a 
result of asbestos exposure.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1963.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded the veteran's claims in October 2004.  The 
appeal has been returned to the Board for futher appellate 
action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  Claimed residuals of asbestosis and findings of chronic 
obstructive pulmonary disease (COPD) of unspecified etiology 
are first shown more than one year after the veteran's 
separation from service, and are not shown to be related to 
events, disease, or injury during military service.

3.  A left shoulder disability of unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to events, 
disease, or injury during military service.

4.  A right shoulder disability of unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to events, 
disease, or injury during military service.

5.  Bilateral hearing loss of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to events, disease, 
or injury during military service.


CONCLUSIONS OF LAW

1.  Claimed residuals of asbestosis and findings of COPD were 
not incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005); M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.

2.  A left shoulder disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A right shoulder disability was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

4.  Bilateral hearing loss was not incurred or aggravated 
during active military service. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, arthritis is 
included in the list of disorders from 38 C.F.R. §§ 3.307 and 
3.309. 
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's service 
connection claims, the Board acknowledges the veteran's 
complaints -- in personal statements, the July 2003 hearing 
transcript, records from the Social Security Administration 
(SSA), and the VA as well as private treatment notes -- that 
he suffers from current residuals of a left shoulder 
disability, right shoulder disability, asbestosis, and 
bilateral hearing loss due to events during active service.  
These lay statements alone, however, cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303, 3.307, and 3.309 with respect 
to the relationship between events during service and his 
current complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  


Entitlement to Service Connection - Asbestosis

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim for service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).   

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9,;see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.   

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000.

The veteran contends that he currently suffers from 
asbestosis, due to asbestos exposure that occurred while he 
was working in a ship's laundry room during an eight-month 
sea assignment in active service.  After a review of the 
evidence, the Board finds that the record does not support 
his contentions, and that his claim for entitlement to 
service connection for asbestosis must fail.

Service personnel records indicate that the veteran was a 
passenger for short time periods on various ships during 
active service with the USMC in March 1960, July 1960, 
September 1960, April 1961, and May 1961 for transport 
between North Carolina and Puerto Rico.  The Board notes that 
the veteran's DD Form 214 as well as additional service 
personnel records reflect that military occupational 
specialties (MOS) included Rifleman, Fire Team Leader, 
Squadron Leader, Messman, Military Police, and Assistant 
Rifleman.  In addition, in the July 2003 DRO hearing 
transcript, the veteran testified that he worked in the 
laundry below deck each night while on a documented 
assignment at sea from May 1962 to December 1962.   

Evidence of record, including the veteran's own statements, 
indicates that the veteran worked in construction as well as 
held a career as an electrician both prior to and following 
his period of active military service.  In a March 1999 
private treatment note as well as the July 2003 DRO hearing 
transcript, it was detailed that the veteran had been exposed 
to asbestos on multiple occasions both before and after 
active military service.  However, the veteran further 
testified in July 2003 that he always wore a respirator 
during exposure to asbestos while working as an electrician 
after service.


In this case, the Board finds that it is unclear from the 
veteran's service records whether he was exposed to asbestos 
during active service. 

Another question before the Board, is whether the veteran 
does, or does not, have a current diagnosis of asbestosis.  
Service medical records show no complaint, diagnosis, or 
treatment for any type of respiratory disability.  Private 
treatment notes, dated from January to March 1999, showed 
findings of a recurrent right pleural effusion.  A March 1999 
private hospital discharge summary showed a discharge 
diagnosis chronic pleuritis and noted that thoracoscopy test 
results demonstrated serous pleural effusion suggestive of 
asbestos pleural disease.  Additional private treatment notes 
and pulmonary function test reports dated in 1999 showed 
diagnoses of benign pleural effusions, asbestosis, and COPD.  
VA treatment notes dated in 2002 show a diagnosis of COPD and 
note past medical history of asbestos exposure.    

As discussed above, to establish service connection for the 
claimed disability, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Gutierrez v. Principi, No. 01-2105 (U.S. 
Vet. App. Dec. 23, 2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Even assuming that the veteran was exposed to asbestos during 
service and currently suffers from asbestosis as well as 
COPD, competent medical evidence of record does not indicate 
that there is a relationship between the veteran's claimed 
asbestos exposure in service and his current claimed 
disabilities of asbestosis and COPD.  Consequently, competent 
medical evidence of record does not show a nexus between the 
claimed in-service asbestos exposure and the current claimed 
disabilities of asbestosis and COPD.

As the preponderance of the evidence is against finding that 
the veteran's claimed disabilities of asbestosis and COPD 
developed due to alleged asbestos exposure during active 
service, the veteran's claim for service connection for 
asbestosis and COPD must be denied.  As the Board finds that 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  

Entitlement to Service Connection - Left and Right Shoulder 
Disabilities

The veteran contends that he currently suffers from left and 
right shoulder disabilities that were also incurred during 
active service and that service connection is warranted.  
After a review of the evidence, the Board finds that the 
record does not support his contentions, and that his claims 
for entitlement to service connection for left and right 
shoulder disabilities must fail.

In this case, service medical records are void of any 
complaints, treatment, or diagnosis of a right shoulder 
disability.  While a July 1971 service record showed 
complaints of left shoulder pain and findings of a bruised 
left shoulder, the veteran's March 1963 service separation 
examination report does not show that he suffered from any 
chronic, diagnosed left shoulder disability during active 
service.  Further, a July 1962 service record indicated that 
x-rays of the veteran's shoulders were normal.  

Private treatment records and x-ray reports dated in May 1999 
show complaints of bilateral shoulder pain, findings of 
marked limitation of shoulder movement, bilateral frozen 
shoulder, and minimal degenerative changes.  Additional 
private treatment notes dated in March and July 1999 as well 
as VA treatment notes dated in 2004 showed complaints of 
bilateral shoulder pain as well as diagnoses of tenosynovitis 
of bilateral shoulders, osteoarthritis, and right shoulder 
arthritis.  However, none of the competent medical evidence 
of record shows that the veteran suffers from left or right 
shoulder disabilities that are etiologically related to 
disease, injury, or events during his active service or that 
were incurred within one year after his separation from 
active service.  In fact, in the May 1999 private treatment 
note, the physician indicated that the veteran had developed 
bilateral shoulder pain secondary to a nonservice-connected 
neck disability.  In addition, records from SSA, which 
included private medical records dated from August to 
September 1998, detailed that that the veteran developed 
cervical spine and shoulder pain after a work-related injury.  


Based on the evidence discussed above, the competent medical 
evidence of record does not support a conclusion that the 
veteran suffers from left or right shoulder disabilities that 
are etiologically related to disease, injury, or events 
during his active service.  As the Board finds that the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Entitlement to service connection for left 
and right shoulder disabilities is not warranted.

Entitlement to Service Connection - Bilateral Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of in-service noise exposure, and 
that service connection for his bilateral hearing loss 
disability is appropriate.  After a review of the evidence, 
the Board finds that the record does not support his 
contentions, and that service connection for bilateral 
hearing loss is not warranted.

Service medical records do not show any complaint, treatment, 
or diagnosis of bilateral hearing loss.  A March 1999 private 
treatment record shows a diagnosis of moderate hearing loss.  
Further, the claims file contains a private audiology 
evaluation report dated in July 2000 that included 
audiometric findings in graphic instead of numeric form.  
However, the Board is unable interpret the audiograms which 
are presented in graphic rather than numerical form.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  

Even assuming that the veteran meets the criteria under 38 
C.F.R. § 3.385 to constitute a bilateral hearing loss 
disability for VA purposes, none of the competent medical 
evidence of record indicates that the veteran's current 
claimed bilateral hearing loss disability is related to noise 
exposure during his period of active service.  In this case, 
the Board finds the medical evidence of record, which does 
not indicate that the veteran currently suffers from 
bilateral hearing loss related to in-service noise exposure, 
is more probative than the veteran's own lay statements.  
Statements from the veteran can be used only to provide a 
factual basis upon which a determination could be made that a 
particular injury occurred in service, not to provide a 
diagnosis or a medical opinion linking that in-service 
disease or injury to a current disability.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  

Based upon the evidence discussed above, the Board concludes 
that the evidence is insufficient to link the veteran's 
current claimed bilateral hearing loss with any claimed 
inservice noise exposure.  Consequently, the veteran's claim 
of service connection for bilateral hearing loss must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and to Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning these 
claims.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In this case, a substantially complete application for the 
service connection claims was received in January 2002.  
Thereafter, in a rating decision dated in June 2002, the 
veteran's claims were denied.  Both before and after that 
rating action was promulgated, VA provided notice to the 
veteran.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Notice was provided by VA, and the content 
of the notice fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
discussed below.  Further, after the notice was provided, the 
case was readjudicated in an April 2005 supplemental 
statement of the case (SSOC).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).     

In February and March 2002 letters from the RO as well as a 
November 2004 letter from the Appeals Management Center 
(AMC), the veteran was notified regarding what information 
and evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit evidence in his possession 
that pertains to the claims.  Moreover, to the extent that 
the veteran was not specifically advised to submit any 
pertinent evidence in his possession by these letters, he was 
given the text of 38 C.F.R. § 3.159 in a November 2003 SSOC.  
Consequently, he was aware of this provision.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in February 2002, 
March 2002, and November 2004, complied with these 
requirements.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient medical 
records, private treatment records, and records from SSA have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  VA's duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claims.  In this case, 
the Board notes that VA examinations were not ordered to 
evaluate the veteran's claimed disabilities, as it was 
determined unnecessary after consideration of 3.159(c)(4) 
(2005).  


The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  VA's efforts have also 
complied with the instructions contained in Remand from the 
Board dated in October 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


